Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to the application filed 09/03/2020. Claims 1-12 are pending and are examined.

Information Disclosure Statement
The information disclosure statement dated 09/03/2020 has been considered.
			Examiner Comments
Intended Use
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987).
The claims 1 and 6 recites “when the identifier” and recites “when a payment request” …

The claims 3 and 8 recites “when the product information” …
 The claims 4 and 9 recites “when the first Euclidean distance”, and “when the first feedback vector” and “when the authentication for the user” … 
The claims 5 and 10 recites “when the random vector” …
 The limitation “when” is intended use language and is not given patentable weight.  MPEP 2114 (ii).

Claim Objections
Claims 4-5,9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Antecedent Basis
Claims 1 and 6 recites the limitation “the sold product” in line 9. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The above language refers to an unknown element in a manner that would be confusing such that one of ordinary skill in the art would not know specifically what is being referred to. Suggested amendment to improve clarity of the claim would be “a sold product”.

Claims 1 and 6 recites the limitation “the product” in line 9. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The above language refers to an unknown element in a manner that would be confusing such that one of ordinary skill in the art would not know specifically what is being referred to. Suggested amendment to improve clarity of the claim would be “a product”.

Claims 1 and 6 recites the limitation “the user terminal” in lines14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The above language refers to an unknown element in a manner that would be confusing such that one of ordinary skill in the art would not know specifically what is being referred to. Suggested amendment to improve clarity of the claim would be “a user terminal.”

Unclear Scope
Claims 1 and 6 recites “having a maximum beacon signal strength”. What is maximum strength?  It is not defined in the specifications. This limitation has unclear scope. In re Zletz, 13 USPQ2d 1320 (Fed.Cir. 1989)
The limitation will be interpreted as a beacon signal.
Dependent claims 2-5,7-11 are rejected by dependency on claims 1 and 6, additionally they do not add or correct the shortcomings of claims 1 and 6.

Means -Plus-Function
Claim 1 recites:
“…an identifier selecting unit receiving location information…”
“…a merchant selecting unit receiving …”
“…a product information transmitting unit extracting…”
“…a payment agency processing unit, transmitting…”

The claim limitations above do not use the word “means” but are being interpreted under 35 USC 112(f) or pre-AIA  35 USC 112 , sixth paragraph because the claim limitations use generic placeholders , “an identifier selecting unit”, “…a merchant selecting unit  …”, “…a product information …”, “…a payment agency processing unit, …” that are coupled with functional language, “receiving”, “extracting” and “transmitting”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6-8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mc Donough et al (PGPub2017/0017954).

As regards claims 1 and 6, Mc Donough discloses a merchant information database storing an identifier for each of a plurality of merchants and location information of a point at which each of the plurality of merchants is positioned and a beacon identifier of a beacon provided in each of the plurality of merchants to correspond to each other: [0165, 0166]
a product information database storing the identifier for each of the plurality of merchants and the product information for the sold products for each of the plurality of merchants, in which the product information is information including a name of the product, an image of the product, and a virtual currency amount required for purchasing the product, to correspond to each other; [0068, 0165]
an identifier selecting unit receiving location information for a current location of the user terminal from the user terminal and selecting an identifier for at least one merchant storing location information of a point positioned within a predetermined distance based on the location information in the merchant information database; [061]
a merchant selecting unit receiving, after the identifier for the at least one merchant is selected, a beacon signal strength and a beacon identifier transmitted by the beacon provided in each of the at least one merchant from the user terminal and selecting an identifier for a first merchant storing a first beacon identifier having a maximum beacon signal strength among identifiers for the at least one merchant in the merchant information database; [0047, 0079]
a product information transmitting unit extracting, when the identifier for the first merchant is selected, product information for first products stored to correspond to the identifier for the first merchant from the product information database and transmitting the product information for the first products to the user terminal; [0414-0418] and
a payment agency processing unit, transmitting, when a payment request for a second product which is any one product selected among the first products and information on the virtual currency amount of the second product are received from the user terminal, a payment processing completion message for the second product to the user terminal after completing transfer processing from the electronic wallet account of a user to the electronic wallet account of the first merchant for the virtual currency amount of the second product.[0108]
As regards claims 2 and 7, Mc Donough discloses a merchant account database storing the identifier for each of the plurality of merchants and electronic wallet account information used for accumulating the virtual currency for each of the plurality of merchants to correspond to each other; [0027,0064-0065] and
a member account database storing the identifier for each of a plurality of members and electronic wallet account information used for accumulating the virtual currency for each of the plurality of members to correspond to each other, wherein the payment agency processing unit includes
a user identifier requesting unit requesting, when the information on the virtual currency amount of the second product is received from the user terminal along with the payment request for the second product, the user terminal to transmit the user identifier. [0108,0414-0418]
an electronic wallet account extracting unit extracting, when the first user identifier is received from the user terminal, the electronic wallet account information of the user stored to correspond to the first user identifier from the member account database and the electronic wallet account information of the first merchant stored to correspond to the identifier for the first merchant from the merchant account database, and
a processing unit completing the transfer processing from the electronic wallet account of the user to the electronic wallet account of the first merchant for the virtual currency amount of the second product based on the extracted electronic wallet account information of the user and the extracted electronic wallet account information of the first merchant. [0078]

As regards claims 3 and 8, Mc Donough discloses The payment service apparatus of claim 1, wherein when the product information for the first products is received from the payment service apparatus, the user terminal displays on a screen of the user terminal names of the first products included in the product information for the first products, images of the first products, and information for virtual currency amounts required for purchasing the first products.[0079]

The payment service apparatus of claim 1, wherein the payment agency processing unit includes a composite information database storing the identifier for each of the plurality of merchants and information on different predetermined Euclidean distance values to be used for user authentication for each merchant to correspond to each other,
a distance extracting unit verifying, when the information on the virtual currency amount of the second product is received from the user terminal along with the payment request for the second product, the identifier for the first merchant and extracting a first Euclidean distance value stored to correspond to the identifier for the first merchant from the composite information database, an authentication verifying unit randomly generating, when the first Euclidean distance value is extracted, a random vector and transmitting a transmission request of a feedback vector for the random vector to the user terminal, while transmitting the random vector and the identifier for the first merchant to the user terminal, and then when a first feedback vector, in which the first feedback vector is a vector generated so that the Euclidean distance from the random vector is calculated as the first Euclidean distance value prestored in the user terminal, is received as the feedback vector for the random vector from the user terminal, completing authentication for the user terminal by verifying whether the Euclidean distance between the first feedback vector and the random vector is calculated as the first Euclidean distance value, and
a processing unit completing, when the authentication for the user terminal is completed, the transfer processing from the electronic wallet account of the user to the electronic wallet account of the first merchant for the virtual currency amount of the second product.

The payment service apparatus of claim 4, wherein the user terminal stores the identifier for each of the plurality of merchants and information on the different predetermined Euclidean distance values to be used for the user authentication for each merchant on the memory and when the random vector and the identifier for the first merchant are received from the payment service apparatus, the user terminal extracts the first Euclidean distance value stored to correspond to the identifier for the first merchant from the memory and then randomly generates the first feedback vector of which the Euclidean distance from the random vector is calculated as the first Euclidean distance value extracted from the memory and transmits the generated first feedback vector to the payment service apparatus.

As regards claim 11, Mc Donough discloses the payment service apparatus of claim 1A computer readable recording medium having a computer program for executing a method of any one of claims 6 to 10 through coupling with a computer, which is recorded therein. [0059,0066-0067]
As regards claim 12, Mc Donough discloses a computer program stored in a storage medium, which is used to execute a method of any one of claims 6 to 10 through coupling with a computer. [0059,0066-0067]

Conclusion
Additional prior art not used in this rejection includes Wagner et al (PGPub 20170236124). Wagner recites a platform and method for generating a terminal location from transaction data. In some embodiments, location data is periodically provided to a service computer from multiple mobile devices. Additionally, transaction data related to terminals may be provided to the service provider by one or more entities. The service provider may be configured to match records in the received transaction data to records in the received location data to identify a set of potential terminal locations. In some embodiments, the set of potential terminal locations may be filtered according to one or more criteria. A terminal location may subsequently be approximated from the set of potential terminal locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698